internal_revenue_service number release date index number ------------------------------------------------------- ------------------------------- ------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc ita plr-146801-14 date date re request for private_letter_ruling regarding the application of sec_168 of the internal_revenue_code taxpayer -------------------------------------------------------------- a b c d e f g h i j k l m n o p q r s --------------------------------------------------------- ------------------------------- ------------- ---- ------------------------------------------------------------- --------------------------- ------- ------- ------- ------- ---------- ---------------------------------------------- -------------- --------------------------- -------------- ----------------------------- ------- ------------------------- --------------------------- dear ----------------- this letter responds to a letter dated date submitted on behalf of taxpayer requesting a letter_ruling regarding the application of sec_168 of the internal_revenue_code code to a specific electric generation facility facility that has converted from burning coal to burning biomass as fuel facts plr-146801-14 taxpayer represents that the facts are as follows taxpayer is incorporated under the laws of c taxpayer is a wholly owned subsidiary of a which is also a c_corporation taxpayer is included in a consolidated federal_income_tax return of which a is the common parent the consolidated_group also includes b a regulated electric public_utility taxpayer uses an overall accrual_method of accounting and reports income on a calendar year-end basis taxpayer provides private utility-type services to customers in d states taxpayer focuses on developing acquiring building owning and operating projects for energy-intensive customers in e businesses among taxpayer’s business lines is the provision of biomass-generated electricity to utilities to help them meet local renewable portfolio standards the rates taxpayer charges for the provision of this electricity is negotiated with the counterparty and is not established by a governmental commission or agency based on taxpayer’s costs of producing the electricity the facility is an electric generating plant located in f the facility was first placed_in_service in g as a coal-fired electric generation plant it ceased operations in h taxpayer purchased the facility in i the year after h with plans to convert it to using biomass specifically wood waste as its fuel this conversion was completed and the facility was placed_in_service in j the facility has a capacity of approximately k and sells all of its output pursuant to a long-term power purchase agreement to l a m electric utility company the facility is owned by n a o limited_liability_company all of the membership interests in n were prior to the ownership restructuring described below owned by p a limited_liability_company at that time n was a disregarded_entity for tax purposes all of the membership interests in p were and still are owned by taxpayer p was and remains a disregarded_entity for tax purposes thus up until the ownership restructuring described below taxpayer was deemed to own the facility for tax purposes pursuant to the federal energy regulatory commission ferc regulations under sec_3 of the federal power act u s c c fpa as in effect on date status as a qualifying small power production facility qsppf was unavailable to any facility more than fifty percent of which was owned by an electric utility or any affiliate of an electric utility because b was an affiliate of n’s and because n owned all of the facility under the ferc’s regulations an electric utility was deemed to own one hundred percent of the facility the facility could not therefore qualify as a qsppf under sec_3 of the fpa u s c c as in effect on date before the ownership restructuring described below plr-146801-14 in q the year before the facility was placed_in_service in j the ownership of n was restructured the purpose of the restructuring was solely to enable the facility to qualify as a qsppf under sec_3 of the fpa u s c c as in effect on date the transaction had no purpose other than such qualification the ownership restructuring took the form of a transfer by p of part of its ownership in n to r an unrelated entity that was not an electric utility specifically p transferred a percentage necessary to reduce its ownership in n to a level below the threshold established by ferc for qsppf qualification under sec_3 of the fpa u s c c as in effect on date ie equal to or less than fifty percent the restructuring was designed to be effective under ferc rules concepts and precedents it was not designed to effect a transfer of ownership under the applicable tax rules concepts and precedents in fact taxpayer believes that applying the general tax principles applicable to determining ownership of an asset p did not transfer any of its interest in n for tax purposes thus for tax purposes n remains a disregarded_entity wholly owned by p after the ownership restructuring of n described in this paragraph further taxpayer represents that for federal_income_tax purposes it is deemed to own the facility after such ownership restructuring taxpayer requested and received an opinion letter dated s from the ferc’s office of the general counsel addressing the question of whether n meets the requirements to be a qsppf within the meaning of sec_3 of the fpa u s c c as in effect on date the opinion letter recites in detail the facts provided by taxpayer including the ownership restructuring of n the opinion letter further concludes that after the ownership restructuring of n the facility satisfies the ownership requirements that were in effect on date to be a qsppf the facility satisfies the other requirements to be a qsppf which are the same requirements now as were in effect on date and n meets the requirements to be a qsppf within the meaning of sec_3 of the fpa u s c c as in effect on date taxpayer represents that the facility is property described in sec_48 of the code as in effect on the day before the enactment of the revenue reconciliation act of ruling requested taxpayer requests a ruling that since the ferc’s office of the general counsel has concluded that the facility meets the qualifications to be a qsppf within the meaning of sec_3 of the fpa u s c c as in effect on date including ownership status ascertained under the ferc not tax rules and concepts so long as the facility is property described in paragraph of sec_48 of the code as in effect on the day before the enactment of the revenue reconciliation plr-146801-14 act of the facility qualifies as 5-year_property under sec_168 of the code law and analysis sec_168 of the code provides that 5-year_property includes any property which is described in sec_48 of the code as in effect on the day before the enactment of the revenue reconciliation act of and is a qsppf within the meaning of sec_3 of the fpa u s c c as in effect on date sec_48 of the code as in effect on the day before the enactment of the revenue reconciliation act of defines biomass_property taxpayer represents that the facility is property described in sec_48 of the code as in effect on the day before the enactment of the revenue reconciliation act of therefore the only issue is whether the facility is a qsppf within the meaning of sec_3 of the fpa u s c c as in effect on date sec_3 of the fpa u s c c as in effect on date included among other things a requirement that a qsppf had to be owned by a person not primarily engaged in the generation or sale of electric power other than electric power solely from cogeneration facilities or small power production facilities that requirement which was commonly known as the ownership requirement for qsppf status was repealed by the energy policy act of however to qualify as 5-year_property under sec_168 of the code sec_168 of the code clearly states that among other things the facility must be a qsppf within the meaning of sec_3 of the fpa u s c c as in effect on date accordingly the facility must meet among other things the ownership requirement of sec_3 of the fpa u s c c as in effect on date an opinion letter dated s from the ferc’s office of the general counsel addressing the question of whether n after its ownership restructuring meets the requirements to be a qsppf within the meaning of sec_3 of the fpa u s c c as in effect on date concludes that n meets the requirements to be a qsppf within the meaning of sec_3 of the fpa u s c c as in effect on date while the opinion letter states that n instead of the facility meets the requirements to be a qsppf within the meaning of sec_3 of the fpa u s c c as in effect on date when read in its entirety the ferc office of the general counsel was referring to the facility immediately before that statement the ferc office of the general counsel concludes that after the ownership restructuring of n the facility satisfies the ownership requirements that were in effect on date to be a qsppf and plr-146801-14 satisfies the other requirements to be a qsppf which are the same requirements now as were in effect on date accordingly for purposes of sec_168 of the code we will follow ferc’s conclusion that the facility after the ownership restructuring of n meets the requirements to be a qsppf within the meaning of sec_3 of the fpa u s c c as in effect on date conclusion based solely on taxpayer’s representations and on the above-mentioned opinion letter dated s from the ferc’s office of the general counsel we conclude that since the ferc’s office of the general counsel has concluded that the facility meets the requirements to be a qsppf within the meaning of sec_3 of the fpa u s c c as in effect on date including ownership status ascertained under the ferc not tax rules and concepts so long as the facility is property described in paragraph of sec_48 of the code as in effect on the day before the enactment of the revenue reconciliation act of the facility qualifies as 5-year_property under sec_168 of the code except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 of the code specifically no opinion is expressed or implied on i what entity is the owner of or has the depreciable_interest in the facility for federal_income_tax purposes ii whether the facility is property described in sec_48 of the code as in effect on the day before the enactment of the revenue reconciliation act of iii whether n is wholly owned by p for federal_income_tax purposes after the ownership restructuring of n previously described in this letter_ruling and iv the tax consequences under sec_168 if the facility does not meet the ownership requirement in sec_3 of the fpa u s c c as in effect on date during j and subsequent taxable years in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate industry director large business international division lb_i plr-146801-14 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
